DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered. 
Claims 1, 11, 21, 26 have been amended; Claims 1 – 30 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claims 1 - 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20170303319 A1) in view of Pelletier et al. (US 20170367058 A1).

Regarding claim 1, Han discloses a method (Han, FIGs. 12/13) for communicating buffer status reports (BSRs) in wireless communications (Han, [0184] a UE determines, according to a correspondence between information for data needing to be sent and a D2D transmission resource indication, a D2D transmission resource indication needing to be sent; [0250] the eNodeB allocates a transmission resource to the UE, where the transmission resource is used to send a D2D BSR; [0276] The D2D BSR may indicate a size of a D2D data transmission resource), comprising: 
generating, at a device (Han, FIG. 12, UE1), a BSR indicating a plurality of message sizes (Han, [0185] UE 1 determines, according to a correspondence between a D2D data volume needing to be transmitted and a D2D transmission resource indication, the D2D transmission resource indication to be sent; [0254] the UE reuses, in the MAC PDU, a D2D BSR corresponding to a buffered data volume of the non-low-delay message or non-emergency message; [0279] the D2D BSR may include multiple different D2D Group BSR values), 
wherein the plurality of messages are stored in a buffer of the device for vehicular communication (Han, FIG. 2, vehicular UE; [0077] the UE may be a mobile phone, an intelligent terminal, a multimedia device, a streaming device, a vehicle, or the like) from the device to another device (Han, [0194] Specifically, after D2D data reaches on UE, when a condition is met, a D2D BSR is triggered); and 
transmitting the BSR to a base station to request resources for communicating one or more of the plurality of messages to the another device (Han, [0231] a first UE determines a device-to-device D2D transmission resource indication needing to be sent, and sends the D2D transmission resource indication to an eNodeB, where the D2D transmission resource indication is used to request the eNodeB to allocate a D2D transmission resource to the first UE).
Han does not expressly disclose each of the plurality of message sizes is a size of a different one of a plurality of messages.
Pelletier et al., for example, from an analogous field of endeavor (Pelletier et al., [0296] a WTRU may transmit an enhanced scheduling request (eSR) that includes at least the following information: amount of data available for transmission, and/or priority of such data) discloses each of the plurality of message sizes is a size of a different one of a plurality of messages (Pelletier et al., [0297] the amount of data available for transmission, and/or priority of such data may include similar information as the legacy BSR where the WTRU may report an amount of data at a different granularity and the priority signaled either implicitly, for the amount of data reported when a specific priority is reported, or explicitly, may be for one or more / each amount of data reported).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine each of the plurality of et al. with the system of Han in order for the network to determine the most suitable grant for the WTRU (Pelletier et al., [0300]).

Regarding claims 2, 12, 22, 27, Han as modified by Pelletier et al. discloses the BSR includes an indication of a number of the plurality of messages stored in the buffer of the device (Han, [table 10] Type of a D2D message needing to be transmitted D2D transmission by UE 1 resource indication Requested transmission resource of 300 bytes of 0 a low-delay message or emergency message Non-low-delay message or non-emergency message 1).

Regarding claim 3, 13, 23, 28, Han as modified by Pelletier et al. discloses the BSR includes a plurality of indications of message types (Han, [table 3] D2D message type needing to be transmitted by D2D transmission UE 1 resource indication V2V CAM High Frequency Message - 00; V2V CAM Low Frequency Message - 01; V2V DENM Message - 10), wherein each of the plurality of message types corresponds to one of the plurality of messages stored in the buffer of the device (Han, [table 2] resource indication Buffered D2D data volume <= 100 bytes - 00; 100 bytes < Buffered D2D data volume <= 200 - 01; bytes 200 bytes < Buffered D2D data volume <= 300 - 10; bytes 300 bytes < Buffered D2D data volume - 11).

et al. discloses the BSR indicates the plurality of indications of the message types based at least in part on specifying a logical channel group identifier in the BSR (Han, [0192] determining, by the first UE according to a correspondence between a logical channel group of D2D data needing to be sent and a D2D transmission resource indication, the D2D transmission resource indication to be sent).

Regarding claim 5, 15, Han as modified by Pelletier et al. discloses receiving a mapping of a plurality of logical channel group identifiers to a plurality of message types (Han, [0285] a size of a D2D data transmission resource identified in a D2D BSR may use units of logical channel groups, or may be calculated by using different logical channel groups separately); and 
selecting the logical channel group identifier from the plurality of logical channel group identifiers (Han, [table 9] Logical channel group of a D2D message D2D transmission needing to be transmitted by UE 1 resource indication Logical channel group 1 - 00; Logical channel group 2 - 01; Logical channel group 3 - 10; Logical channel group 4 - 11; [0279] the D2D BSR data of different D2D groups may be calculated separately) that corresponds to a given one of the plurality of indications of the message types in the mapping for indicating in the BSR (Han, [table 3] D2D message type needing to be transmitted by D2D transmission UE 1 resource indication V2V CAM High Frequency Message 00; V2V CAM Low Frequency Message 01; V2V DENM Message 10).

Regarding claim 6, 16, Han as modified by Pelletier et al. discloses receiving the mapping comprises at least one of obtaining the mapping stored in a configuration at the device or receiving the mapping from the base station (Han, [0289] the D2D BSR of the UE includes an LCG A BSR, the LCG A BSR identifies a size of a D2D data transmission resource as 0, an LCG B BSR identifies a size of a D2D data transmission resource as 50-(100-70)=20 bytes, and an LCG C BSR identifies a size of a D2D data transmission resource as 40 bytes).

Regarding claim 7, 17, Han as modified by Pelletier et al. discloses transmitting the mapping from the device to the base station (Han, [0296] when D2D data needs to be sent, a D2D BSR is triggered; [0297] the eNodeB allocates a D2D transmission resource to the UE according to the D2D BSR).

Regarding claim 8, 18, 25, 30, Han as modified by Pelletier et al. discloses the BSR includes at least one of a target range, a target transmission power (Han, [0158] a MAC CE includes a BSR or a power headroom report needing to be reported by the UE to the eNodeB), a target priority (Han, [0220] a transmission resource is allocated to the UE according to the priority of the to-be-sent message identified by the D2D transmission resource indication), or a target latency for each of the plurality of messages (Han, [0231] avoiding a problem of an excessively long delay in requesting a transmission resource by the first UE from the eNodeB, thereby reducing a scheduling delay; [0259] at least one correspondence between a logical channel group or a logical channel and a D2D transmission resource indication may be configured).

Regarding claim 9, 19, Han as modified by Pelletier et al. discloses receiving a resource allocation from the base station (Han, [0297] the eNodeB allocates a D2D transmission resource to the UE according to the D2D BSR) for communicating the one or more of the plurality of messages to the another device based at least in part on the BSR (Han, [0256] at least one correspondence between a logical channel group or a logical channel and a D2D transmission resource indication may be configured).

Regarding claim 10, 20, Han as modified by Pelletier et al. discloses transmitting, based on the resource allocation, the one or more of the plurality of messages to at least one of a user equipment (UE) using sidelink communications, or the base station using uplink communications (Han, [0299] UE 1 sends the D2eNodeB data to the eNodeB on the allocated D2eNodeB resource; and/or UE 1 sends the D2D data to UE 2 on the allocated D2D resource).

Regarding claim 11, Han discloses an apparatus (Han, FIG. 13, UE1) for communicating buffer status reports (BSR) in wireless communications (Han, [0184] a UE determines, according to a correspondence between information for data needing to be sent and a D2D transmission resource indication, a D2D transmission resource indication needing to be sent; [0250] the eNodeB allocates a transmission resource to the UE, where the transmission resource is used to send a D2D BSR; [0276] The D2D BSR may indicate a size of a D2D data transmission resource), comprising: 
a transceiver (Han, FIG. 3, receiving module 301 / sending module 303); 
a memory configured to store a buffer including one or more messages for transmitting via the transceiver (Han, [0006] UL Grant is used by UE 1 to report data volume information of the uplink data buffered by UE 1); and 
at least one processor communicatively coupled with the transceiver and the memory (Han, FIG. 3, processing module 302), wherein the at least one processor is configured to: 
generate a BSR indicating a plurality of message sizes (Han, [0185] UE 1 determines, according to a correspondence between a D2D data volume needing to be transmitted and a D2D transmission resource indication, the D2D transmission resource indication to be sent; [0254] the UE reuses, in the MAC PDU, a D2D BSR corresponding to a buffered data volume of the non-low-delay message or non-emergency message; [0279] the D2D BSR may include multiple different D2D Group BSR values), 
wherein the plurality of messages are stored in the buffer for vehicular communication (Han, FIG. 2, vehicular UE; [0077] the UE may be a mobile phone, an intelligent terminal, a multimedia device, a streaming device, a vehicle, or the like) to another device (Han, [0194] Specifically, after D2D data reaches on UE, when a condition is met, a D2D BSR is triggered); and 
transmit the BSR to a base station to request resources for communicating the one or more of the plurality of messages to the another device (Han, [0231] a first UE determines a device-to-device D2D transmission resource indication needing to be sent, and sends the D2D transmission resource indication to an eNodeB, where the D2D transmission resource indication is used to request the eNodeB to allocate a D2D transmission resource to the first UE).
Han does not expressly disclose each of the plurality of message sizes is a size of a different one of a plurality of messages.
Pelletier et al., for example, from an analogous field of endeavor (Pelletier et al., [0296] a WTRU may transmit an enhanced scheduling request (eSR) that includes at least the following information: amount of data available for transmission, and/or priority of such data) discloses each of the plurality of message sizes is a size of a different one of a plurality of messages (Pelletier et al., [0297] the amount of data available for transmission, and/or priority of such data may include similar information as the legacy BSR where the WTRU may report an amount of data at a different granularity and the priority signaled either implicitly, for the amount of data reported when a specific priority is reported, or explicitly, may be for one or more / each amount of data reported).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine each of the plurality of message sizes is a size of a different one of a plurality of messages as taught by et al. with the system of Han in order for the network to determine the most suitable grant for the WTRU (Pelletier et al., [0300]).

Regarding claim 21, Han discloses an apparatus (Han, FIG. 12, UE1) for communicating buffer status reports (BSR) in wireless communications (Han, [0184] a UE determines, according to a correspondence between information for data needing to be sent and a D2D transmission resource indication, a D2D transmission resource indication needing to be sent; [0250] the eNodeB allocates a transmission resource to the UE, where the transmission resource is used to send a D2D BSR; [0276] The D2D BSR may indicate a size of a D2D data transmission resource), comprising: 
means for generating a BSR (Han, FIG. 3, processing module 302) indicating a plurality of message sizes (Han, [0185] UE 1 determines, according to a correspondence between a D2D data volume needing to be transmitted and a D2D transmission resource indication, the D2D transmission resource indication to be sent; [0254] the UE reuses, in the MAC PDU, a D2D BSR corresponding to a buffered data volume of the non-low-delay message or non-emergency message; [0279] the D2D BSR may include multiple different D2D Group BSR values), 
wherein the plurality of messages are stored in a buffer for vehicular communication (Han, FIG. 2, vehicular UE; [0077] the UE may be a mobile phone, an intelligent terminal, a multimedia device, a streaming device, a vehicle, or the like) to another device (Han, [0194] Specifically, after D2D data reaches on UE, when a condition is met, a D2D BSR is triggered); and 
Han, FIG. 3, receiving module 301 / sending module 303) to a base station to request resources for communicating the one or more of the plurality of messages to the another device (Han, [0231] a first UE determines a device-to-device D2D transmission resource indication needing to be sent, and sends the D2D transmission resource indication to an eNodeB, where the D2D transmission resource indication is used to request the eNodeB to allocate a D2D transmission resource to the first UE).
Han does not expressly disclose each of the plurality of message sizes is a size of a different one of a plurality of messages.
Pelletier et al., for example, from an analogous field of endeavor (Pelletier et al., [0296] a WTRU may transmit an enhanced scheduling request (eSR) that includes at least the following information: amount of data available for transmission, and/or priority of such data) discloses each of the plurality of message sizes is a size of a different one of a plurality of messages (Pelletier et al., [0297] the amount of data available for transmission, and/or priority of such data may include similar information as the legacy BSR where the WTRU may report an amount of data at a different granularity and the priority signaled either implicitly, for the amount of data reported when a specific priority is reported, or explicitly, may be for one or more / each amount of data reported).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine each of the plurality of message sizes is a size of a different one of a plurality of messages as taught by et al. with the system of Han in order for the network to determine the most suitable grant for the WTRU (Pelletier et al., [0300]).

Regarding claim 26, Han discloses a non-transitory computer-readable medium storing computer executable code (Han, [0303] units and algorithm steps may be implemented by electronic hardware, computer software, or a combination thereof; [0308] the software product is stored in a storage medium and includes several instructions for instructing a computer device) for communicating buffer status reports (BSR) in wireless communications (Han, [0184] a UE determines, according to a correspondence between information for data needing to be sent and a D2D transmission resource indication, a D2D transmission resource indication needing to be sent; [0250] the eNodeB allocates a transmission resource to the UE, where the transmission resource is used to send a D2D BSR; [0276] The D2D BSR may indicate a size of a D2D data transmission resource), the code comprising: 
code for generating, at a device (Han, FIG. 12, UE1), a BSR indicating a plurality of message sizes (Han, [0185] UE 1 determines, according to a correspondence between a D2D data volume needing to be transmitted and a D2D transmission resource indication, the D2D transmission resource indication to be sent; [0254] the UE reuses, in the MAC PDU, a D2D BSR corresponding to a buffered data volume of the non-low-delay message or non-emergency message; [0279] the D2D BSR may include multiple different D2D Group BSR values), 
Han, FIG. 2, vehicular UE; [0077] the UE may be a mobile phone, an intelligent terminal, a multimedia device, a streaming device, a vehicle, or the like) from the device to another device (Han, [0194] Specifically, after D2D data reaches on UE, when a condition is met, a D2D BSR is triggered); and 
code for transmitting the BSR to a base station to request resources for communicating one or more of the plurality of messages to the another device (Han, [0231] a first UE determines a device-to-device D2D transmission resource indication needing to be sent, and sends the D2D transmission resource indication to an eNodeB, where the D2D transmission resource indication is used to request the eNodeB to allocate a D2D transmission resource to the first UE).
Han does not expressly disclose each of the plurality of message sizes is a size of a different one of a plurality of messages.
Pelletier et al., for example, from an analogous field of endeavor (Pelletier et al., [0296] a WTRU may transmit an enhanced scheduling request (eSR) that includes at least the following information: amount of data available for transmission, and/or priority of such data) discloses each of the plurality of message sizes is a size of a different one of a plurality of messages (Pelletier et al., [0297] the amount of data available for transmission, and/or priority of such data may include similar information as the legacy BSR where the WTRU may report an amount of data at a different granularity and the priority signaled either implicitly, for the amount of data reported when a specific priority is reported, or explicitly, may be for one or more / each amount of data reported).
et al. with the system of Han in order for the network to determine the most suitable grant for the WTRU (Pelletier et al., [0300]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Faurie et al. (US 20160338095 A1) is cited to show a UE that may indicate resource requests for each individual sidelink traffic flow to the network by transmitting buffer size information associated with each logical channel group (LCG) in the sidelink BSR where the transmissions from a relay UE to multiple remote UEs may be mapped to one LCG, and the transmissions from each remote UE to the relay UE may be mapped to a respective LCG where the mapping may reflect the relative priorities of these different traffic flows, the relay UE may calculate the buffer size for each LCG independently and populate the sidelink BSR with the calculated buffer size for each LCG, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lionel Preval/Examiner, Art Unit 2416